COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 AMED A. MARTINEZ,                                 §
                                                               No. 08-06-00107-CR
                   Appellant,                      §
                                                                  Appeal from the
 v.                                                §
                                                            187th Judicial District Court
                                                   §
 THE STATE OF TEXAS,                                          of Bexar County, Texas
                                                   §
                   Appellee.                                   (TC# 2005-CR-1940)
                                                   §


                                           OPINION

       Amed Martinez appeals his conviction for Driving While Intoxicated, 3rd or more,

enhanced to a habitual offender. Mr. Martinez was sentenced by the judge to 35 years’ in prison.

In his sole issue, Appellant challenges the admission of two exhibits, contending that they were

not properly authenticated. We affirm.

       On December 30, 2004, Appellant was arrested for driving while intoxicated after

refusing to continue with the field sobriety tests being administered by Officer McCann. During

the guilt/innocence stage of trial, he stipulated to two prior DWI convictions, and was found

guilty by a jury of felony driving while intoxicated. Mr. Martinez elected to have punishment

decided by the trial judge rather than the jury.

       During the hearing on punishment, the State offered evidence of four misdemeanor

convictions for DWI and two prior felony DWI convictions in addition to the two Mr. Martinez

had stipulated previously. An affidavit establishing one of the prior felony DWI convictions for

cause number CR96250 was admitted without objection as State’s Exhibit 6. Another affidavit
to be used to prove the second prior DWI conviction for enhancement purposes for cause number

92-CR-4571 was offered but not admitted after Mr. Martinez objected that the affidavit stated a

different cause number from the records attached to it.

       The State called Robert Jimenez, an employee with the Bexar County Sheriff’s Office

records and identification section. His primary duties are as a fingerprint examiner. Mr. Jimenez

testified that he had just fingerprinted Mr. Martinez, and then went on to identify the fingerprints

presented to him in the State’s exhibits as matching those of Mr. Martinez. Mr. Jimenez was

handed State’s Exhibit 17 and 18 for identification. He identified State’s Exhibit 17 as a

judgment that was stamped on each page by the Bexar County Clerk’s Office. State’s Exhibit 18

was identified as a judicial event log, which contains information regarding court activities and

drop sheets. He explained drop sheets are records of incarceration that contain fingerprints, and

are kept in the regular course of business at the Bexar County Jail. He testified that he is the

custodian of records of the drop cards, and the fingerprints on them matched those he took of the

defendant. The drop cards belonged to the judgment marked as State’s Exhibit 17. The State

offered the exhibits for admission, but were not admitted at the time based on Mr. Martinez’s

objection that the records were not self-authenticating and no one was present from the clerk’s

office to certify them as true and correct copies. The trial judge asked to see State’s Exhibit’s 17

and 18 while the testimony continued. The judge stated he needed to examine them to see if the

records were self-authenticating since there was no testimony that Mr. Jimenez was the custodian

of records. The judge said the records seemed to be self-authenticating, but the problem was

there is no custodian of record. The State then informed the court that Mr. Jimenez had testified

to being the custodian of record for the drop cards. The judge overruled Mr. Martinez’s


                                                 -2-
objection to State’s Exhibit 10, and then admitted State’s Exhibits 17 and 18 into evidence. On

cross-examination, Mr. Jimenez stated that he works for Bexar County Sheriff’s Department and

was not in possession of various court records or records from the Texas Department of Criminal

Justice.

           After the State and defense counsel rested, the judge questioned that the State had proved

Mr. Martinez as a habitual offender. The State explained that State’s Exhibit 17 was the second

judgment of a felony DWI conviction, and State’s Exhibit 18 linked Mr. Martinez to that

conviction.

           The trial court’s ruling on the admissibility of evidence is reviewed under an abuse of

discretion standard. Weatherred v. State, 15 S.W.3d 540, 542 (Tex.Crim.App. 2000). The

appellate court must uphold the ruling if it was within the zone of reasonable disagreement.

Montgomery v. State, 810 S.W.2d 372, 391 (Tex.Crim.App. 1990). A document may be properly

authenticated under either rule of evidence 901 or 902, and need not be authenticated under both.

Reed v. State, 811 S.W.2d 582, 586 (Tex.Crim.App. 1991). Rule 902 provides for the self-

authentication of certain public documents. Rule 902(4) states:

           A copy of an official record or report or entry therein, or of a document authorized
           by law to be recorded or filed and actually recorded or filed in a public office,
           including data compilations in any form certified as correct by the custodian or
           other person authorized to make the certification, by certificate complying with
           paragraph (1), (2) or (3) of this rule or complying with any statute or other rule
           prescribed pursuant to statutory authority.

TEX .R.EVID . 902..

           Extrinsic evidence of authenticity is not required when the item offered into evidence is a

certified copy of an official record or report. TEX .R.EVID . 902. Authentication is satisfied by



                                                   -3-
evidence sufficient to support a finding that the matter in question is what its proponent claims.

TEX .R.EVID . 901(a). Rule 901(b)(1) provides for authentication by a witness with knowledge

that the evidence is what it is claimed to be. TEX .R.EVID . 901(b)(1).

       State’s Exhibit 17 was offered to prove the second DWI conviction necessary for

enhancement. Mr. Jimenez identified the exhibit as a judgment for a felony DWI conviction in

cause number 92-CR-4571. A copy of an official record is self-authenticating when it is certified

as correct by the custodian or other person authorized to make the certification. TEX .R.EVID .

902(4). The district clerk is the legal custodian of the originals on file in the convicting court.

Reed, 811 S.W.2d at 584-85. Mr. Jimenez stated that each page had been stamped by the Bexar

County Clerk’s office. After initially sustaining the defendant’s objection to the exhibit, the trial

court asked to see the exhibit to determine whether it was self-authenticating or not. The court

stated that it appeared to be self-authenticating, and then decided to admit the exhibit into

evidence. In the record presented on appeal, State’s Exhibit 17 is not stamped on each page by

the Bexar County Clerk’s office. The State contends the judgment is self-authenticating since

Mr. Jimenez testified that the copy was stamped and certified by Bexar County Clerk’s office.

To be self-authenticating, the copy must be certified as correct by the custodian or other person

authorized to make the certification. TEX .R.EVID . 902(4). We issued an order requesting the

original exhibits to be sent to this Court. After reviewing the exhibit, it does contain a

certification from the Bexar County Clerk’s office on the back of each page. As such, the

document is self-authenticating, and we find the documents in State’s Exhibit 17 were properly

admitted into evidence. TEX .R.EVID . 902(4).

       Appellant also argues that State’s Exhibit 18, a judicial record log and drop cards, was


                                                 -4-
improperly admitted. Mr. Jimenez testified that he worked at the Bexar County Sheriff’s Office

in the records and identification section as a fingerprint examiner. Mr. Jimenez testified he knew

what the exhibit was, and in fact, identified the items in the exhibit. The records were kept in the

regular course of business of the Bexar County Jail, and he is the custodian of records of the drop

cards. The fingerprints on the drop cards in State’s Exhibit 18 matched those of Mr. Martinez.

The drop cards belonged to the judgment in State’s Exhibit 17. Mr. Jimenez’s testimony along

with the trial court’s examination of the contents of the exhibit, and the implicit determination

that the document was what the State claimed it to be, satisfied the authentication requirement.

Rule 901 does not require any particular standard of proof but instead requires only that the trial

court be satisfied that the evidence is genuine. Garner v. State, 939 S.W.2d 802, 805 (Tex.App.-

-Fort Worth 1997, pet. ref’d). We find the court did not abuse its discretion in admitting the

exhibits. Appellant’s issue is overruled.

       We affirm the judgment of the trial court.



April 30, 2008
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                -5-